Title: To James Madison from George W. Erving, 1 July 1803
From: Erving, George W.
To: Madison, James



No 22
Sir
London July 1st. 1803
I have the honor to acquaint you that the British government have deemed it Expedient to blockade the River Elbe; this measure has been formally notified to the foreign ministers Resident here, & to Mr Gore who tho not left in charge of our affairs by Mr King, has I understand, presuming upon certain letters which you have addressed to him provisionally under the Expectation that he might have been so charged, introduced himself & been Received as a confidential tho uncommissioned Agent of our government. This proceeding on the part of Mr Gore has induced me on the present occasion to write the letters copies of which I have the honor herewith to inclose.
It woud appear that the British government are at a loss to justify this very bold stretch of its naval power, at the very door too as it were of the northern Neutrals; we hear therefore that the French had planned an Expedition which was on the point of Sailing from that quarter for the coasts of Scotland: It did not however previously appear, nor is it now shewn that they have any means prepared adequate to Such an object. Upon the whole therefore it seems probable that this measure will not be Received with much complacency by the Northern Powers, & may contribute to justify in a great degree the charges & Reproaches which the French are perpetually urging against the British in those Courts.
I have very great satisfaction in saying that we have heard of the appointment of Mr Monroe to our Ministry here; look daily for his arrival from Paris. I have the honor to be with the Most perfect Respect & consideration Sir Your very obt St
George W Erving
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC docketed by Wagner as received 29 Aug. For enclosures, see n. 1.



   
   Erving enclosed copies of four letters: (1) Christopher Gore to Erving, 29 June 1803 (1 p.; marked “Circular”), announcing the British blockade of the Elbe River; (2) Erving to Lord Hawkesbury, 29 June 1803 (1 p.), noting that Erving did not recognize Gore in the capacity of chargé d’affaires and requesting that Hawkesbury indicate whether Gore’s letter should be considered “as an official communication of his Majesty’s Government”; (3) Erving to Gore, 30 June 1803 (1 p.), informing the latter that Erving would “accept of no official communications from any person acting in the affairs of the United States, who has not been regularly appointed by the government for that purpose”; and (4) Lord Hawkesbury to Erving, 30 June 1803 (1 p.; docketed by Wagner as enclosed in Erving’s 1 July 1803 letter), confirming Gore’s letter as an official communication.


